DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. 	This communication is in response to the amendment filed on 03/29/2021. The Examiner has acknowledged the amended Claims 1, 21, 29 and 30.

Response to Arguments
3.	Applicant’s arguments [REMARKS] filed on 03/29/2021 have been fully considered. 

4. 	The rejection of Claims 1-14 under 35 USC 112 (b) has been withdrawn in view of applicant’s amendment.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason Liu (Registration No.69292) on 03/31/2021.
In the Claims:

an additional step of provisioning one or more additional computing instances to execute the customized container image upon determining that the set of computing instances is under-resourced.

30. (Currently Amended) The system of claim 23, wherein the processor performs an additional step of causing another computing instance of the set of computing instances to execute an additional instance of the customized container image based on input received from a user.

Allowable Subject Matter
6.	Based on the updated search, the amendment filed on 03/29/2021, and the examiner’s amendment, the record is deemed sufficiently clear that no further statement of reasons for allowance is necessary. 

7.	Independent Claims 1, 15 and 23 are allowed. Dependent Claims 2-14, 16-22 and 24-30 are allowed in view of their respective dependence on independent claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEERA WICKRAMASURIYA whose telephone number is (571)272-1507.  The examiner can normally be reached on MON-FRI 8AM-4:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        4-06-2021